Citation Nr: 1119918	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-09 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right hip and leg disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an increased (compensable) disability rating for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training in the Army National Guard from February 1980 to May 1980 and from July 1994 to August 1994.  He also had unverified periods of service with the Army National Guard from January 1980 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In an October 2008 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in March 2008.  

In a January 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for right hip and leg disability and right ear hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2010, the Court partially vacated the Board's January 2010 decision and remanded the issues to the Board for further consideration pursuant to a Joint Motion for Partial Remand dated in August 2010.  In a January 2011 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the Veteran's attorney submitted further argument in April 2011.  

The January 2010 Board decision also granted entitlement to service connection for left ear hearing loss.  Accordingly, a January 2010 rating decision was issued which established entitlement to service connection for left ear hearing loss and assigned a noncompensable disability rating.  In February 2010, the Veteran expressed disagreement with noncompensable evaluation assigned.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the increased rating claim to the agency of original jurisdiction so that a SOC may be issued.

Accordingly, the issues on appeal are REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

1.  Entitlement to service connection for right hip and leg disability, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for right ear hearing loss.

The August 2010 Joint Motion for Partial Remand, as adopted by the Court's August 2010 Order, indicated that in the January 2010 decision the Board improperly relied upon inadequate February 2009 VA examination reports as to the right hip and leg disability and the right ear hearing loss claims.  In particular, as to the right hip and leg disability claim, the parties stated that "it is not clear that [the] February 2009 VA examiner's opinion accounted for the Veteran's in-service treatment for pain and swelling of his right hip and leg in May 1980."  Thus, the parties concluded, "remand is necessary to allow the Board to obtain another medical examination that adequately accounts for the Veteran's prior in-service medical treatment for his current right lower hip and leg condition."  

Additionally, as to the right ear hearing loss claim, the Joint Motion indicated that the February 2009 VA audiological examination was inadequate "in several respects."  The VA examiner improperly noted that "the Veteran's hearing in his right ear was normal when evaluated in March 2000 as the evaluation showed the right ear to be within normal limits."  Critically, the February 2009 VA examiner failed to "account for the in-service March 2000 examination [which] showed a threshold of 25 at 3000 hertz in the right ear which exceeds the limits for normal hearing acuity in decibels."  The VA examiner also did not address the "1983 service exam with elevated thresholds at 500, 2000, and 4000 at 25, 30, and 35 decibels, respectively."  The parties therefore concluded that "remand for another examination regarding the right ear is required in this case."

Accordingly, pursuant to the Joint Motion, the Board finds that remand is required as to the Veteran's right hip and leg disability and right ear hearing loss claims.

3.  Entitlement to an increased (compensable) disability rating for service-connected left ear hearing loss.

As was described in the Introduction above, in January 2010 rating decision established service connection for left ear hearing loss and assigned a noncompensable disability rating.  The Veteran has since expressed disagreement with assigned rating.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the issue of entitlement to an increased (compensable) disability rating for service-connected left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. VBA should schedule the Veteran for a VA examination with a physician with appropriate expertise for the purpose of determining the etiology of his right hip and leg disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent right hip and leg pathology should be discussed in the examination report.  

The examiner should provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed right hip and leg disability was incurred in or aggravated by his military service.  In rendering this opinion, the examiner should specifically address the May 1980 service treatment record which documented the Veteran's complaints of in-service pain and swelling of the right hip and leg. 

Also, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's right hip and leg disability was proximately caused or aggravated by his service-connected lumbar spine disability.  If it is determined that aggravation beyond the natural progression of the disorder exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he should state the reasons therefor.  

2. Also, VBA should schedule the Veteran for a VA examination with a physician with appropriate expertise for the purpose of determining the etiology of his right ear hearing loss.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies as to the Veteran's right ear hearing loss should be performed.  All pertinent pathology should be discussed in the examination report.  

The examiner should provide an opinion, with thorough rationale, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed right ear hearing loss was incurred in or aggravated by his military service.  In rendering this opinion, the examiner should specifically address the March 2000 and July 1983 in-service evaluations and the findings expressed therein.

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he should state the reasons therefor.

3. VBA should issue a SOC pertaining to the issue of entitlement to an increased (compensable) disability rating as to the service-connected left ear hearing loss.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.

4. Following any further development that the RO deems necessary, the right hip and leg disability and right ear hearing loss claims on appeal should be readjudicated.  If any of the benefits sought on appeal remain denied, the RO should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


